Order entered January 23, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01121-CV

                            MARK ALAN MILLS, Appellant

                                            V.

                          SHANNON LEWIS MILLS, Appellee

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-12-06599

                                         ORDER
      Before the Court is appellee’s January 20, 2017 motion for an extension of time to file

appellee’s brief. We GRANT the motion.

      We ORDER appellee to file the brief on or before February 20, 2017.

                                                   /s/   ADA BROWN
                                                         JUSTICE